DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 05, 2022.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 8-9: the phrase “… , notch being configured to receive…” is grammatically incorrect and is instead interpreted as reciting ‘… , the notch being configured to receive…’
Claim 11, lines 2-3 and 5-6: each recitation of the phrase “an inner surface” is incorrect as the inner surface is already claimed in claim 10. For purposes of this office action the examiner interprets the claim to instead recite “the inner surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 7-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Baelen et al. (US 9,733,436, hereinafter referred to as Van Baelen). Van Baelen discloses claims:
2. A shroud (see figures 9-17) comprising: 
a first end portion (distal end portion 260 is interpreted as the first end portion) configured to slidingly receive a bulkhead adapter (sleeve 252 of the bulkhead adapter) and engage an outer surface of the bulkhead adapter in an interference fit relationship (see figure 11); and 
a second end portion (the rest of the shell 228 of the arrangement 220 is interpreted as the second end portion) configured to slidingly receive an SC connector (230, see figures 9-17) and engage an outer surface of the SC connector in an interference fit relationship (see figure 14, engaged via retention member 329), wherein the shroud is configured to include an inner shoulder (the end of the threading is interpreted as the inner shoulder) configured to limit a depth of insertion of the bulkhead adapter into the first end portion of the shroud, wherein the shroud is configured to permit the SC connector to be coupled directly with the bulkhead adapter in a push/pull engagement/disengagement relationship, and wherein the shroud is configured to provide a connection between the SC connector and the bulkhead adapter that reduces insertion loss when a load is applied to an end of the cable at a boot end of the SC connector (see figures 9-17 and column 8, line 4 – column 9, line 12).
3. The shroud of claim 2, wherein the first end portion is configured to include an inner surface having ribs (the threading is interpreted as the ribs) configured to engage the outer surface of the bulkhead adapter in the interference fit relationship (see figure 14), and wherein the second end portion is configured to include an inner surface having ribs (the inner surface of shell 328 includes the member 329 which is interpreted as a rib protruding inward) configured to engage the outer surface of the SC connector in the interference fit relationship (see figure 14).
4. The shroud of claim 2, wherein dimensions of an inner surface of the first end portion are greater than corresponding dimensions of an inner surface of the second end portion, wherein walls extend from the inner surface of the first end portion to the inner surface of the second end portion define an inner shoulder, and wherein the inner shoulder is configured to limit a depth of insertion of the bulkhead adapter into the first end portion of the shroud (see figure 14, the inner shoulder is formed at 329, and it pressed the back of the connector, limiting the insertion depth of the bulkhead adapter).
5. The shroud of claim 4, wherein the inner shoulder is at an interface between the inner surface of the first end portion and the inner surface of the second end portion (see figure 14, the shoulder, or forward facing portion of 329, is interpreted as the interface between these portions).
With respect to claims 7 and 8, the claims contain the following functional or performance limitations: wherein the shroud provides an insertion loss of less than 0.5dB when at least a 1.0kg load is applied to the end of the cable; wherein the shroud provides an insertion loss of less than 0.5dB when a 2.0kg load is applied to the end of the cable.
The patentability of an apparatus depends only on the claimed structural limitations.  Van Baelen teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Van Baelen device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
9. The shroud of claim 2, wherein the shroud provides a firm connection between the SC connector and the bulkhead adapter that is more firm that a connection between the SC connector and the bulkhead adapter in the absence of the shroud (see figure 14; since the shell is threaded to the bulkhead adapter, the connection is more firm with the shell).
10. A shroud (see figures 9-17) comprising: a first end portion (distal end portion 260 is interpreted as the first end portion) configured to slidingly receive a bulkhead adapter (sleeve 252 of the bulkhead adapter); and 
a second end portion (the rest of the shell 228 of the arrangement 220 is interpreted as the second end portion) configured to slidingly receive an SC connector (230, see figures 9-17), 
wherein the first end portion includes an inner surface (the threading is interpreted as the inner surface) configured to engage the bulkhead adapter in an interference fit relationship (see figure 14), 
wherein the second end portion includes an inner surface (the forward facing surface of member 329 is interpreted as the inner surface) configured to engage the SC connector in an interference fit relationship (see figure 14), and wherein the shroud permits the SC connector to be coupled directly with the bulkhead adapter in a push/pull engagement/disengagement relationship (see figure 14).
11. The shroud of claim 10, wherein the first end portion is configured to include the inner surface having ribs (the threads of the inner surface are interpreted as the ribs) configured to engage the outer surface of the bulkhead adapter in the interference fit relationship (see figure 14), and wherein the second end portion is configured to include the inner surface having ribs configured to engage the outer surface of the SC connector in the interference fit relationship (see figure 14; the inward protruding portions of 329 that create the forward facing surface of 329 are interpreted as ribs).
12. The shroud of claim 10, wherein dimensions of an inner surface of the first end portion are greater than corresponding dimensions of an inner surface of the second end portion, wherein walls extend from the inner surface of the first end portion to the inner surface of the second end portion define an inner shoulder, and wherein the inner shoulder is configured to limit a depth of insertion of the bulkhead adapter into the first end portion of the shroud (see figure 14, the inner shoulder is formed at 329, and it pressed the back of the connector, limiting the insertion depth of the bulkhead adapter).
13. The shroud of claim 12, wherein the inner shoulder is at an interface between the inner surface of the first end portion and the inner surface of the second end portion (see figure 14, the shoulder, or forward facing portion of 329, is interpreted as the interface between these portions).
15. The shroud of claim 10, wherein the shroud is configured (by being threadedly attached to the bulkhead adapter) to provide a connection between the SC connector and the bulkhead adapter that reduces insertion loss when a load is applied to an end of the cable at a boot end of the SC connector (see figure 14).
With respect to claims 16 and 17, the claims contain the following functional or performance limitations: wherein the shroud provides an insertion loss of less than 0.5dB when at least a 1.0kg load is applied to the end of the cable; wherein the shroud provides an insertion loss of less than 0.5dB when a 2.0kg load is applied to the end of the cable.
The patentability of an apparatus depends only on the claimed structural limitations.  Van Baelen teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the Van Baelen device does not possess and is not capable of these functional characteristics.  See MPEP 2112.01.
18. The shroud of claim 10, wherein the shroud provides a firm connection between the SC connector and the bulkhead adapter that is more firm that a connection between the SC connector and the bulkhead adapter in the absence of the shroud (see figure 14, since the shell is threadedly attached to the bulkhead adapter it is interpreted as being more firm than a connection without the shell).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,739,526. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 (hereinafter referred to as reference claims), respectively, of U.S. Patent No. 10,739,526. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is fully encompassed by the corresponding reference claim, except for the instant claims requiring the connector specifically be and SC connector. SC connectors are an incredibly well-known type of optical fiber connector and modifying the reference claims to require them is obvious to one having ordinary skill in the art as they would be a known alternative to any other generic optical connector type.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874